Case 1:18-cv-01589-CFC Document 46 Filed 04/01/21 Page 1 of 9 PageID #: 1192




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELA WARE



INREKERYX                                      Civil Action No. 18-1589-CFC
BIOPHARMACEUTICALS, INC.



                                  MEMORANDUM

          Lead Plaintiffs Abraham Kiswani and John Andreula filed this putative class

action on behalf of themselves and all other public stockholders of Keryx

Biopharmaceuticals, Inc. against Keryx Biopharmaceuticals, Inc. (Keryx) and the

members of Keryx' s board of directors. This case is a consolidation of three

related actions: Corwin v. Keryx Biopharmaceuticals, Inc., 18-cv-1589-CFC; Van

Hulst v. Keryx Biopharmaceuticals, Inc., 18-cv-1656-CFC; and Andreula v. Keryx

Biopharmaceuticals, Inc., 18-cv-1721-CFC. See D.I. 13. The case arises out of

the vote by Keryx stockholders in December 2018 to merge Keryx into a

subsidiary of Akebia Therapeutics, Inc., leaving Akebia as the surviving parent

entity.

          Plaintiffs allege in their Second Amended Complaint that an October 2018

Schedule 14A Definitive Proxy Statement (the Proxy) issued by Keryx and Akebia

to gain stockholder approval for the merger contained material misleading

statements and omissions. Plaintiffs allege that as a result of those misleading
Case 1:18-cv-01589-CFC Document 46 Filed 04/01/21 Page 2 of 9 PageID #: 1193




statements and omissions Defendants violated§ 14(a) of the Securities Exchange

Act of 1934, 15 U.S.C. § 78n(a), and U.S. Securities and Exchange Commission

(SEC) Rule 14a-9, 17 C.F.R. § 240.14a-9, and that the individual defendants are

also liable as "controlling persons" under§ 20(a) of the Exchange Act, 15 U.S.C.

§ 78t(a). D.I. 37,I11, 96, 100, 103, 107.

      Pending before me is Defendants' motion to dismiss the Second Amended

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). D.I. 40. I

dismissed the Amended Complaint on April 15, 2020. D.I. 27. I incorporate by

reference the Memorandum Opinion I issued to explain the reasons for that ruling.

In re Keryx Biopharmaceuticals, Inc., 454 F. Supp. 3d 407 (D. Del. 2020), appeal

dismissed, No. 20-2019, 2020 WL 6737436 (3d Cir. Aug. 5, 2020). The

background facts and applicable legal standards are set forth in that Memorandum

Opinion; and, as I write only for the parties, I will not repeat those facts and

standards here.

      Plaintiffs allege in the Second Amended Complaint that the Proxy

"contained" three materially false and/or misleading statements:

             (i)    That "Keryx management ... [was] not aware of
                    any material relevant developments or matters
                    related to Keryx or Akebia or that may affect the

                                            2
Case 1:18-cv-01589-CFC Document 46 Filed 04/01/21 Page 3 of 9 PageID #: 1194




                     Merger that were omitted or that remained
                     undisclosed to MTS Securities" at the time MTS
                     arrived at its Fairness Opinion on June 27, 2018;

             (ii)    That "with the consent of the Keryx Board and
                     based upon discussions with Keryx management'
                     Keryx management's projections for Akebia
                     utilized by MTS for the financial analyses
                     underlying its Fairness Opinion "reflected the best
                     currently available estimates and judgments of
                     Keryx management . . . regarding the future
                     results of operations and financial performance of
                     ... Akebia"; and

             (iii)   That the Merger Agreement and the Merger "are
                     advisable and in the best interests of Keryx and its
                     shareholders" and "are advisable, fair to, and in the
                     best interests of Keryx and its shareholders."

D.I. 37,I 9 (citations omitted) (emphasis and ellipses in original). Plaintiffs allege

that these alleged statements are false or misleading because "(i) Keryx

management was aware of material relevant developments or matters related to

Akebia that may affect the Merger and that were omitted or remained undisclosed

to MTS; (ii) Keryx management did not believe that its projections regarding the

future results of operations and financial performance of Akebia[] reflected its best

currently available estimates and judgments; and (iii) Defendants knew that the

Merger was not in fact 'fair' to the Company's stockholders." D.I. 37,I 10.



                                           3
Case 1:18-cv-01589-CFC Document 46 Filed 04/01/21 Page 4 of 9 PageID #: 1195




      The first statement that Plaintiffs allege was contained in the Proxy was in

fact not contained in the Proxy. The words "at the time MTS arrived at its Fairness

Opinion on June 27, 2018" are not in the Proxy. I agree with Plaintiffs, however,

that the Proxy implied (and a reasonable stockholder reading the Proxy would have

inferred) that Keryx management had assured MTS as of the date MTS provided

its fairness opinion (i.e., June 27, 2018) that management "was not aware of any

material relevant developments or matters related to Keryx or Akebia or that may

affect the Merger that were omitted or that remained undisclosed to MTS

Securities." I make that conclusion based on the following sentence in the Proxy,

which contains part of Plaintiffs' first alleged misleading statement:

             In arriving at its opinion, MTS Securities assumed and
             relied upon, without assuming liability or responsibility
             for independent verification, the accuracy and
             completeness of all of the financial, legal, regulatory, tax,
             accounting and other information that was publicly
             available or was provided to, discussed with or reviewed
             by MTS Securities and upon the assurances of Keryx
             management that they were not aware of any material
             relevant developments or matters related to Keryx or
             Akebia or that may affect the Merger that were omitted or
             that remained undisclosed to MTS Securities.
Proxy at 96 (emphasis added). Nothing in the Proxy states or suggests that MTS

was wrong to make this assumption or that Keryx management had not given these

                                          4
Case 1:18-cv-01589-CFC Document 46 Filed 04/01/21 Page 5 of 9 PageID #: 1196




assurances. And since Keryx disclosed MTS' s opinion in the Proxy, the quoted

sentence at the very least implies that Keryx management provided the described

assurances.

      Plaintiffs, however, have not identified in their briefing any factual

allegation in the Second Amended Complaint from which it could be plausibly

inferred that Keryx's management did not disclose to MTS as of June 27, 2018 a

material development or matter that was related to Keryx or Akebia or that might

have affected the Merger. The conclusory assertion in paragraph 10 of the Second

Amended Complaint that Keryx management "was aware of material relevant

developments or matters related to Akebia that may affect the Merger and that

were omitted or remained undisclosed to MTS" is insufficient to state a claim.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ("Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice" to

state a claim.). Accordingly, Plaintiffs have not plausibly alleged that the

challenged statement was false or misleading and the statement cannot serve as a

basis for a claim under§§ 14(a) or 20(a).

      Plaintiffs seem to suggest that the alleged undisclosed "material relevant

development[] or matter[]" was that Keryx management believed as of June 27,

                                            5
Case 1:18-cv-01589-CFC Document 46 Filed 04/01/21 Page 6 of 9 PageID #: 1197




2018 that the financial projections it had prepared and provided to MTS in May

2018 were "stale" and did not reflect as of June 27, 2018 Keryx management's

"best currently available estimates and judgments." D.I. 37,I,I 9, 13. Plaintiffs

made this same argument in opposition to Defendants' motion to dismiss the

Amended Complaint. And I rejected that argument for the reasons stated in the

original Memorandum Opinion. As I noted there, the Proxy "explicitly stated that

the Projections 'were based on estimates, assumptions and judgments made by

Keryx management at the respective times of their preparation and speak only as of

such times' and that Keryx 'ha[d] not [updated the Projections] and d[id] not

intend to do so."' 454 F. Supp. 3d at 413 (quoting Proxy at 91) (alterations in

original). The Proxy disclosed that Keryx management's Projections were

prepared before May 30, 2018, and thus a reasonable stockholder would not have

inferred from the Proxy that the Projections reflected the best available estimates

and judgments of Keryx management as of June 27, 2018.

      I also find that even if the challenged statement were deemed to be

misleading it would not be material. A false or misleading statement or omission

is material "if there is a substantial likelihood that a reasonable shareholder would

consider it important in deciding how to vote" or "that the disclosure ... would

                                          6
Case 1:18-cv-01589-CFC Document 46 Filed 04/01/21 Page 7 of 9 PageID #: 1198




have been viewed by the reasonable investor as having significantly altered the

'total mix' of information made available." TSC Indus., Inc. v. Northway, Inc., 426

U.S. 438, 449 (1976). The Proxy disclosed that new information about vadadustat

caused Akebia to update its guidance and projections. Proxy at 77-79. The Proxy

also disclosed Akebia's updated projections, Proxy at 110, and Plaintiffs are

correct that Akebia's updated projections differed "significant[ly]" from Keryx's

projections, D.I. 37,r 78. Lastly, the Proxy disclosed that MTS "assumed, with

[Keryx' s] consent and based upon discussions with [Keryx' s] management and

[Akebia 's} management, that ... [Keryx's] Projections and [Akebia 's} Projections

... reflect the best currently available estimates and judgments of the management

of [Keryx] and the management of[Akebia}." Proxy, Annex Bat 2 (emphasis

added). Since MTS relied upon Akebia' s updated projections and had discussed

those projections with Akebia before rendering its fairness opinion, a reasonable

stockholder would have deemed unimportant any failure by Keryx's management

to disclose to MTS that the May 2018 projections were stale and no longer

reflected its best estimate. Stated differently, a disclosure by Keryx in the Proxy

that its management had not told MTS before June 27, 2018 that its May 2018

projections were stale and not its best estimate as of June 2 7, 2018 would not have

                                          7
Case 1:18-cv-01589-CFC Document 46 Filed 04/01/21 Page 8 of 9 PageID #: 1199




"significantly altered the 'total mix' of information made available." TSC Indus.,

426 U.S. at 449. Accordingly, even if misleading, the challenged statement was

not material.

      Plaintiffs' second alleged misleading statement was also alleged in the

Amended Complaint. See D.I. 14 ,r,r 71-75. For the reasons set forth in the

original Memorandum Opinion, that statement does not give rise to a cognizable

claim for relief under§§ 14(a) or 20(a).

      Finally, Plaintiffs' third alleged misleading statement-namely, that the

Merger Agreement and the Merger were fair and in the best interests of Keryx

stockholders-is not actionable under§§ 14(a) or 20(a) because Plaintiffs have not

alleged facts from which it can be plausibly inferred that Keryx management

did not believe the merger was fair and in the best interests of Keryx stockholders.

The conclusory assertion in paragraph 10 of the Second Amended Complaint that

Defendants "knew that the Merger was not in fact 'fair' to the Company's

stockholders" is insufficient to state a claim. Iqbal, 556 U.S. at 678.

      Accordingly, for the reasons just discussed, Plaintiffs' Second Amended

Complaint fails to state claims under§§ 14(a) and 20(a), and I will therefore grant

Defendants' motion to dismiss.

                                           8
Case 1:18-cv-01589-CFC Document 46 Filed 04/01/21 Page 9 of 9 PageID #: 1200




        The Com1 will issue an Order consistent with this Memorandum Opinion.



Date:   '-1-/• ZI




                                        9
